Citation Nr: 1337097	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than November 10, 2005, for the award of a separate 10 percent disability rating for right inguinal hernia scar, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  This is a certified substitution case.

This matter comes to the Board on appeal from a February 2010 decision of the RO that, in pertinent part, assigned an effective date of November 10, 2005, for the award of a separate 10 percent disability rating for right inguinal hernia scar.  The Veteran timely appealed for an earlier effective date.

In March 2011, the Veteran testified during a hearing before the undersigned at the RO.  Unfortunately, the Veteran died in June 2011 during the pendency of the appeal.

The Veteran's widow, the appellant in this case, then filed a request to be substituted as claimant for purposes of processing the matter on appeal to completion.  In June 2012, the RO determined that the appellant was eligible for substitution, and granted her request. 

The Board notes that a separate 10 percent disability rating for a right inguinal hernia scar was awarded in response to the Veteran's claim for an increased rating for his service-connected status-post repairs of recurrent right inguinal hernia. Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing an earlier effective date for an increased rating, as shown on the title page, rather than as an earlier effective date for service connection.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDINGS OF FACT

1.  Service connection for status-post repairs of recurrent right inguinal hernia was established, effective August 23, 1996. 

2.  The Veteran filed a claim for an increased rating for status-post repairs of recurrent right inguinal hernia on November 10, 2005. 

3.  Prior to November 10, 2005, the weight of the evidence is against a finding that the Veteran's right inguinal hernia scar was painful or unstable. 


CONCLUSION OF LAW

The criteria for an effective date earlier than November 10, 2005, for the assignment of a separate 10 percent disability evaluation for right inguinal hernia scar are not met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the claimant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through February 2006 and May 2006 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the May 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained alternate source records in the form of morning reports, and outpatient treatment records; and has arranged for VA examinations in connection with the claim on appeal-reports of which are of record and appear adequate.  The opinions expressed are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The Veteran, appellant, and her representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

Factual Background

In this case, service connection had previously been established for status-post repairs of recurrent right inguinal hernia.

In a decision promulgated by the Board in September 2005, an earlier effective date of August 23, 1996, was awarded, which coincides with the date of receipt of the Veteran's original claim for service connection, under provisions of 38 C.F.R. § 3.400(q)(2).

The report of an October 1996 VA examination reflects three scars in the right lower abdomen, measuring approximately 8 centimeters; 6 centimeters; and 4 centimeters.  There was also a 3 centimeter semicircular scar beneath the umbilicus.  Diagnoses then included historical inguinal hernia and historical umbilical hernia.
  
On November 10, 2005, the Veteran submitted correspondence, which has been accepted as a claim for an increased disability rating for status-post repairs of recurrent right inguinal hernia.

VA examination in February 2006 revealed evidence of tenderness along the scar in the right inguinal area to palpation; and an assessment of residual pain secondary to scarring and adhesions, with no current evidence of recurrence of hernia. 

In August 2007, the Veteran testified that he has had five hernia surgeries; and that the last one was in 1994.

In September 2009, the Veteran and his daughter testified that he went to the Emergency Room in April 2008 and in July 2008; and that the hernia was reduced manually by doctors.  They also testified that the Veteran was taught how to reduce the hernia, should it happen again at home.  When asked about his scar as a result of the several surgeries on the right inguinal hernia, the Veteran described the length of the scar; and indicated that the scar "itches some time, it doesn't hurt."  The Veteran also testified that there was some scar tissue after the surgeries.

In this case, a decision of the Board in February 2010 granted a separate rating of 10 percent for right inguinal hernia scar.  The RO assigned an effective date of November 10, 2005, for the separate 10 percent disability rating.  This appeal for an earlier effective date followed.  

Analysis

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed his claim for an increased disability rating for service-connected status-post repairs of recurrent right inguinal hernia on November 10, 2005.  The evidence of record simply does not support a finding of any pending claim, formal or informal, prior to November 10, 2005.  38 C.F.R. §§ 3.151(a), 3.155(a).  Hence, the date of November 10, 2005-receipt of an increased rating claim for status-post repairs of recurrent right inguinal hernia-is accepted as the date of claim.  See 38 C.F.R. § 3.157(b)(1).

The next question before the Board is when is it factually ascertainable from the evidence of record that the Veteran met the criteria for the assigned separate 10 percent disability rating for his right inguinal hernia scar.  See 38 C.F.R. § 3.400(o)(1).  The Board is to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent evaluation is provided for superficial scars that are poorly nourished with repeated ulcerations under 38 C.F.R. § 4.118, Diagnostic Code 7803; or for superficial scars that are tender or painful on objective demonstration under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Disabling effects are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

During the course of this appeal, VA revised the criteria for evaluation of scars, effective on October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008) (codified at 38 C.F.R. § 4.118 (2009)).  Because the appellant is seeking an effective date prior to the change in rating criteria, the revised criteria are inapplicable in this case.

Here, the Board notes that a separate 10 percent disability rating was assigned based on evidence of a superficial scar that is painful on examination in February 2006.  While there was also evidence of some soft tissue scarring, the February 2006 examiner found no right inguinal hernia scar that was deep or that caused limited motion, and that exceeded an area of 12 square inches (77 square centimeters).  Hence, the criteria for no more than a separate 10 percent disability rating was met.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Significantly, there are neither private records nor VA records of treatment during the one year preceding the date of claim on November 10, 2005-i.e., from November 10, 2004, to November 9, 2005.  As noted above, records of treatment that document an increase in severity that occurred more than one year prior to the claim do not warrant an earlier effective date.

Given that the Board, in September 2005, had granted an effective date retroactively for service-connected status-post repairs of recurrent right inguinal hernia; and the Veteran had filed his claim for an increased rating within one year of the September 2005 rating action implementing the Board's decision, the Board also has considered the evidence of record since the effective date of service connection for status-post repairs of recurrent right inguinal hernia.
  
In this case, private treatment records dated from 1983 to 1999 show that the Veteran underwent several surgeries for severe infections and for recurrences of his right inguinal hernia.  The Veteran also reported pain and swelling in the right inguinal area at various times.  Specifically, exacerbations preceding surgery do not justify an increased rating.  38 C.F.R. § 4.1.  These records do not reveal that any scar itself was painful.

Likewise, while an October 1996 VA examiner had noted measurements of each scar in the right inguinal area, there again is no finding that any scar was painful or unstable on examination in October 1996.

The Board notes that the Veteran was competent to testify as to his history of symptomatology.  Statements made directly to health care providers during the course of treatment are inherently more credible than those offered years later in support of a claim for monetary benefits.  No physician had documented any objective findings of a painful scar prior to February 2006.

The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints regarding the right inguinal hernia scar during the period at issue.  Rather, the Board is relying on the fact that the Veteran is documented as having been examined in August 1996 for status-post repairs of recurrent right inguinal hernia, and of having provided a detailed description of his symptomatology.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains substantial documentation pertaining to his right inguinal hernia scar that fails to support a separate compensable rating on the basis of scars prior to February 2006.  Under such circumstances, the Board finds that the facts of this case are distinguishable from Buchanan, and that current assertions by the appellant solely as to the severity of the Veteran's right inguinal hernia scar since August 1996 are not credible.

Consequently, the Board places far more probative weight on the objective results of examinations in August 1996 and in February 2006.

Accordingly, the Board must conclude that the record does not provide a legal basis for an effective date earlier than November 10, 2005, for the assignment of a separate 10 percent disability rating for right inguinal hernia scar based on the severity of symptoms.


ORDER

An earlier effective date for the assignment of a separate 10 percent disability rating for right inguinal hernia scar is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


